On October 3, 1994, the defendant was sentenced to ten (10) years at Montana State Prison on Count I: Sexual Intercourse Without Consent, a Felony and to ten (10) years at Montana State Prison on Count II: Sexual Intercourse Without Consent, a Felony. That the balance of the sentences under Count I and II shall be suspended upon successful completion of Phase I and Phase II of the Sexual Offender Treatment Program at Montana State Prison. That the sentences for Counts I and II shall run concurrently; That the sentences for Counts I and II shall run concurrent with Rosebud County’s sentence. That the defendant shall receive credit for 196 days of presentence incarceration. Pursuant to statute, the defendant shall be tested for sexually transmitted diseases while at Montana State Prison. If positive, test results shall be made available to the victims. That the defendant is subject to conditions during the period of the suspended sentence as stated in the October 3, 1994 Judgment.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct. The defendant received exactly what he agreed to in the plea bargain.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Clifton Palmer for representing himself in this matter.